Allowable Subject Matter
After a further search and thorough examination of the present application and considering the prior art made of record and the applicant’s arguments, claims 1-8 and 10-11 (Renumbered to 1-10) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “analyzing a deterioration degree of an inspection target appearing in each captured image acquired from the plurality of vehicles by computing  a single deterioration degree of the inspection target appearing in multiple captured images, which are acquired from the plurality of vehicles, identified by the position information based on analyzed deterioration degrees of the inspection target and then computing  a priority ranking of the inspection target based on the single deterioration degree of the inspection target appearing in the multiple captured images identified by the position information, and priority ranking of the inspection target based on deterioration degrees of the same inspection target appearing in multiple captured images identified by the position information” as recited in the claims.
 No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




/SAMUEL D FEREJA/Examiner, Art Unit 2487